J-A26037-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LANCELOT ROBERTSON,                        :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                  Appellant                :
                                           :
             v.                            :
                                           :
PETER BALFE AND MICHELLE BALFE             :           No. 242 WDA 2016

                Appeal from the Order entered January 29, 2016
              in the Court of Common Pleas of Allegheny County,
                      Civil Division, No(s): AR-14-004923

BEFORE: BENDER, P.J.E., RANSOM and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED NOVEMBER 15, 2016

      Lancelot Robertson (“Robertson”) appeals, pro se, from the Order

denying his Post-trial Motion, which he filed following a jury verdict against

him and in favor of Michelle Balfe and Peter Balfe (collectively “the Balfes”).1

We affirm.

      The trial court concisely summarized the relevant history underlying

this appeal as follows:

      [Robertson] commenced this action by filing a [pro se
      C]omplaint with the [M]agisterial [D]istrict [J]udge [(“MDJ”) in
      the Brookline section of Pittsburgh] against his backdoor
      neighbors, … the []Balfes[]. The essence of Robertson’s claim is


1
    The trial court’s docket reflects that on March 1, 2016, judgment was
entered against Robertson and in favor of the Balfes. Because the trial
court’s January 29, 2016 Order denying Robertson’s Post-trial Motion was
later reduced to judgment, and was the court’s final pronouncement on the
matter, it is properly appealable. See Johnston the Florist, Inc. v.
TEDCO Constr. Corp., 657 A.2d 511, 513 (Pa. Super. 1995) (en banc)
(holding that, although the appeal was taken from an order denying post-
trial relief, “jurisdiction in appellate courts may be perfected after an appeal
notice has been filed upon the docketing of a final judgment.”).
J-A26037-16


      that the Balfes have a large dog that barks continuously and the
      dog’s barking constitutes a nuisance. On November 10, 2014,
      the [MDJ] dismissed the case without prejudice.

           Robertson filed an appeal to the Allegheny County Court of
      Common Pleas on November 19, 2014.           In his Complaint,
      Robertson claims the dog barking constitutes a nuisance
      pursuant to § 633.09 of the City of Pittsburgh Code of
      Ordinances.

            The ordinance in question reads as follows:

            § 633.09 Harboring a Nuisance; Exceptions.

            (a) No person shall keep or harbor any dog, cat or
            other animal in the City so as to create offensive
            odors, excessive noise or unsanitary conditions
            which are a menace to the health, comfort or safety
            of the public, or otherwise permit the commission or
            existence of a nuisance as defined herein.

            (b) Any dog, cat or other animal, which by frequent
            and habitual barking, howling, screeching, yelping or
            baying, or in any way or manner disturbs the quiet
            of any person or the community, or which disturbs or
            endangers the comfort, repose or health of persons,
            is hereby declared to be committing a nuisance. No
            owner or person having custody of the animal shall
            harbor or permit it to commit a nuisance.

            Robertson claimed the barking disturbs his quiet and
      endangers his health and comfort, and he sought damages
      against the Balfes in the amount of $3,000. Following an
      arbitration hearing, a board of arbitrators entered an award in
      favor of the Balfes and against Robertson on February 2, 2015.
      On February 9, 2015, Robertson filed an appeal from the award
      of the Board of Arbitrators and demanded a jury trial in this
      matter.[2]


2
  The trial court additionally observed that “this [c]ourt offered [] Robertson
a bench trial prior to the jury trial commencing and, even though the Balfes
were willing to consent to a bench trial, Robertson was adamant that he
wanted a jury trial.” Trial Court Opinion, 4/13/16, at 2 (unnumbered).


                                  -2-
J-A26037-16


             Following a … trial, the jury entered a verdict on November
      16, 2015[,] finding the barking of the Balfes’ dog did not
      constitute a nuisance. Robertson filed a [M]otion for post[-]trial
      relief on or about December 1, 2015[,] asking for a new trial
      before a judge and not a jury.

Trial Court Opinion, 4/13/16, at 1-2 (unnumbered; emphasis and footnote

added).

      By an Order dated January 29, 2016, the trial court denied Robertson’s

Post-trial Motion.    Robertson timely filed a pro se Notice of Appeal on

February 17, 2016.     On March 1, 2016, Robertson filed a Praecipe for the

entry of judgment on the jury’s verdict against him and in favor of the

Balfes.

      Robertson now presents the following issues for our review:

      1. [Whether the trial court erred in ruling that Robertson] can’t
         [] show [the jury] pictures of the Balfe[s’] dog barking in the
         direction of [Robertson’s] house?

      2. [Whether the trial court erred in fashioning the verdict slip,
         wherein the jury was asked to decide whether] … the barking
         of [the Balfes’] dog [was] a nuisance, when the words “[t]o
         the plaintiff[”] were omitted on the verdict slip?

Brief for Appellant at 4 (unnumbered; issues rephrased for clarity).

      We initially observe that Robertson’s pro se brief fails to comply with

the Rules of Appellate Procedure in several ways, including a lack of any

citation to legal authority.   See Pa.R.A.P. 2119(a); see also Pa.R.A.P.

2111(a).   Nevertheless, we decline to find waiver and will briefly address

Robertson’s claims.




                                 -3-
J-A26037-16


     In his sparse Argument section,3 Robertson seeks to have the jury

verdict against him overturned, and the case remanded back to the trial

court for a non-jury trial. Brief for Appellant at 8 (unnumbered). Robertson

additionally avers that the judge who presided over the jury trial, the

Honorable Michael Marmo, improperly influenced the jury in their decision.

Id. at 7 (unnumbered) (asserting that “[t]he jury[,] influenced by [the

Balfes] and Judge Ma[r]mo, decided in favor of [the Balfes], not according to

the law [under Ordinance] 633.09 ….”).

     Robertson’s claims do not entitle him to relief. Robertson, having been

unsuccessful before a MDJ, an arbitration panel, and a jury (all of whom

determined that the Balfes’ dog barking does not constitute a nuisance

under Ordinance 633.09), now seeks “another bite at the apple” to have his

case retried in a non-jury trial. Robertson, however, was previously offered

a non-jury trial, but demanded a jury trial.   Robertson was provided with

ample due process to have his grievance addressed. He is not entitled to

retry his case in a bench trial merely because he is dissatisfied with the




3
  Robertson’s Argument section does not develop, in any fashion, the two
above-mentioned issues set forth in his Statement of Questions Presented
section. This Court will not act as counsel, and will not develop arguments
on behalf of an appellant. See Coulter v. Ramsden, 94 A.3d 1080, 1088-
89 (Pa. Super. 2014) (stating that mere issue spotting without analysis or
legal citation to support an assertion precludes appellate review of a
matter).


                                 -4-
J-A26037-16


jury’s verdict.   Moreover, Robertson offers nothing in support of his bald,

single-sentence allegation of impropriety by Judge Marmo.4

      Accordingly, we affirm the Order denying Robertson’s Post-trial Motion,

and rule that the judgment entered against Robertson is proper.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/15/2016




4
  The certified record does not contain a transcript from the jury trial.
Robertson indicated in his Notice of Appeal that the trial was not transcribed.


                                  -5-